DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  It recites, “the other one of the first pad and the second pad includes a floating dummy electrode”.  However, there is no prior recitation of an other one of the first pad and the second pad.  It appears that claim 4 should depend from claim 3 rather than claim 1.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  It recites, “the other connected to the touch sensor”.  However, it appears that it should recite “the other one of the first pad and the second pad connected to the touch sensor”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,418,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower and anticipate the claims of the present application.

Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,651,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower and anticipate the claims of the present application.

Claims 1-3, 6, 8-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,018,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower and anticipate the claims of the present application.
Present Application
U.S. Patent No. 11,018,205
U.S. Patent No. 10,651,246
U.S. Patent No. 10,418,425
1. A display device comprising:



a base layer including a display area and a non-display area;

















an encapsulation layer disposed on the display element layer;

a touch sensor disposed on the encapsulation layer;












a first pad disposed on the base layer to overlap the non-display area; and




a second pad disposed on the first pad, wherein one of the first pad and the second pad is electrically connected to one of the display element layer and the touch sensor.




a base layer including a display area and a non-display area;












a plurality of pads disposed on the base layer to overlap the non-display area;

an encapsulation layer disposed on the display device layer; and

a touch sensor comprising a touch insulation layer overlapping the display area and the non-display area, and a conductive pattern disposed on the display area, wherein the plurality of pads comprise:






a first lower pad electrically connected to the display device layer and disposed on the base layer,


a second lower pad spaced apart from the first lower pad in a plan view and disposed on the base layer,


a first upper pad disposed on the first lower pad and electrically connected to the first lower pad, and

a second upper pad electrically connected to the conductive pattern and disposed on the second lower pad, and

wherein the touch insulation layer is disposed between the first lower pad and the first upper pad 


a display panel comprising:

a base layer;





a circuit layer disposed on the base layer;












an encapsulation layer disposed on the display device layer; and

a touch sensing member directly disposed on the encapsulation layer and comprising: a conductive pattern; and a first insulation layer overlapping with the conductive pattern and disposed on the encapsulation layer,

wherein the circuit layer comprises:

a first lower pad electrically connected to the display device layer and disposed on the base layer;


a second lower pad spaced apart from the first lower pad in a plan view and disposed on the base layer;


a first upper pad disposed on the first lower pad;



a second upper pad electrically connected to the conductive pattern and disposed on the second lower pad; and

a second insulation layer disposed between the first lower pad and the first upper pad and between 

wherein the first upper pad is electrically connected to the first lower pad.




a base layer comprising an active area, a pad area, and a boundary area between the active area and the pad area;

a first circuit layer disposed on the active area of the base layer and comprising a plurality of inorganic layers and a first conductive pattern;



an encapsulation layer disposed on the device layer;

a plurality of touch electrodes disposed on the encapsulation layer;

a second circuit layer disposed on the pad area of the base layer and comprising a plurality of inorganic layers and a second conductive pattern; and

a boundary layer disposed on the boundary area of the base layer and comprising an organic layer and a third conductive pattern configured to electrically connect the first conductive pattern to the second conductive pattern.

3. The organic light emitting display module of claim 2, wherein the second conductive pattern comprises:

a display panel pad disposed on the second functional layer and electrically connected to the first conductive pattern; and

a touch sensing member pad disposed adjacent to the display panel pad on the second functional layer, electrically connected to the plurality 

4. The organic light emitting display module of claim 3, wherein the display panel pad comprises:

a lower display panel pad; and

an upper display panel pad disposed on the lower display panel pad and electrically connected to the lower display panel pad,

wherein the touch sensing member pad comprises:

a lower touch sensing member pad; and

an upper touch sensing member pad disposed on the lower touch sensing member pad.

8. The organic light emitting display module of claim 4, wherein the second circuit layer further comprising a plurality of insulation layers disposed between the upper display panel pad and the lower display panel pad, and

the plurality of insulation layers are disposed between the upper touch sensing member pad and the lower touch sensing member pad.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 10,505,142; submitted by Applicant).
In regards to claim 1, Oh discloses a display device comprising:
a base layer (lower substrate 111) including a display area and a non-display area (Fig. 2 and col. 5, lines 3-9; col. 6, line 41-col. 7, line 12);
a display element layer (light emitting element 120) disposed on the base layer to overlap the display area (Fig. 2 and col. 3, lines 8-29);
an encapsulation layer (encapsulation unit 140) disposed on the display element layer (Fig. 2 and col. 3, lines 30-44);
a touch sensor (touch sensing lines 154 and touch driving lines 152) disposed on the encapsulation layer (Fig. 2 and col. 4, lines 16-52);
a first pad (pad electrode 172) disposed on the base layer to overlap the non-display area (Fig. 2 and col. 6, lines 41-49); and
a second pad (pad connection electrode 174) disposed on the first pad (Fig. 2 and col. 6, lines 41-49),


In regards to claim 13, Oh discloses the display device of claim 1, wherein the touch sensor is directly disposed on the encapsulation layer (Fig. 2 and col. 4, lines 16-52).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 26, 2022